DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/18/2022 is acknowledged. All outstanding rejections except as set forth below are withdrawn in light of amendments. Claims 1-5 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 2016/0243746 A1 cited in IDS).

Regarding claims 1-5, Kawai discloses a blow-molded container (a multilayer structure) comprising a plurality of layers (see Abstract and Figure 1). The blow-molded container comprises a first layer comprising an ethylene-vinyl alcohol copolymer (see Abstract). The first layer can comprise conjugated polyene compound in amount of 0.01 to 500 ppm (see paragraph 0054). The first layer can comprise a boron compound in amount of 100 to 3000 ppm (see paragraph 0060).
Further, Kawai et al. disclose a preparation method of EVOH-containing resin composition (see paragraph 0068s and 0105). The preparation method includes copolymerizing ethylene with a vinyl ester, saponifying the copolymer and adding conjugated polyene compound to obtain resin composition solution. The resin composition solution was then immersion treated with acetic acid and sodium acetate, followed by deliquoring, and then drying is performed at 80°C for 4 hours, and further at 100°C for 16 hours. This process is similar to that utilized in the present invention that involves saponifying ethylene-vinyl ester copolymer, chemically treating with carboxylic acid such as acetic acid, sodium acetate and conjugated polyene compound and then drying at drying temperature of 80 to 150 C for not shorter than 3 hours (see paragraphs 0055, 0073 and 0076 of present specification). The drying conditions control the lactone ring content ratio (see paragraph 0055 of present specification).
Given that Kawai et al. disclose ethylene-vinyl alcohol copolymer resin composition ethylene vinyl alcohol copolymer, and boron compound and polyene compound in amounts presently claimed and given that Kawai et al. disclose process of preparing ethylene vinyl alcohol copolymer substantially similar to that utilized in present invention including drying conditions, it is inherent or obvious that ethylene-vinyl alcohol copolymer comprises ethylene unit, vinyl alcohol unit, and carboxylic acid group and a lactone ring present in terminal structures thereof and a ratio (Y/Z), sum (Z), lactone ring content (Y) and carboxylic acid content (X) as presently claimed. 
In light of the overlap between the claimed ethylene-vinyl alcohol copolymer resin composition and multilayer structure and that disclosed by Kawai, it would have been obvious to one of ordinary skill in the art to use ethylene-vinyl alcohol copolymer resin composition and multilayer structure that is both disclosed by Kawai and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered. All outstanding rejections except as set forth above are withdrawn in light of amendments.

Applicants argue that although Kawai discloses the immersion treatment of the resin composition chips in the aqueous solution containing the carboxylic acid and the metal salt of the carboxylic acid, Kawai does not disclose the weight-based concentration ratio between the carboxylic acid concentration and the metal ion concentration of the carboxylic acid metal salt in the claimed chemical treatment liquid. That is, in the present specification, although Example 1 and Comparative Example 1 are identical in terms of the drying conditions, they significantly differ from each other in terms of the weight-based concentration ratio between the carboxylic acid concentration and the metal ion concentration of the carboxylic acid metal salt in the claimed chemical treatment liquid. While Example 1 meets the requirements of the claimed embodiments by the weight-based concentration ratio (carboxylic acid concentration/metal ion concentration) being 6.7 and the ratio (Y/Z) being 62%, Comparative Example 1 does not meet the requirements of the claimed embodiments by the weight-based concentration ratio (carboxylic acid concentration/metal ion concentration) being 3.4 and the ratio (Y/Z) being 52% (present specification, paragraph [0157], Table 1). In Examples 2 to 14, the weight-based concentration ratios (carboxylic acid concentration/metal ion concentration) are 6.7 to 33.7, and in other Comparative Examples, the weight-based concentration ratio (carboxylic acid concentration/metal ion concentration) is 3.4. Accordingly, in order to meet the claimed ratio (Y/Z), itis required that the weight-based concentration ratio (carboxylic acid concentration/metal ion concentration) be 6.7 or more. Because Kawai does not disclose nor suggest this feature, Kawai does not meet the claimed ratio (Y/Z).
While applicants argue that drying conditions of Example 1 and Comparative Example 1 are identical, the drying conditions are not identical given that Example 1 disclose drying temperature of 121 C and Comparative Example 1 disclose drying temperature of 118 C (see paragraphs 0193 and 0194). Further, Kawai disclose the acetic acid (i.e. carboxylic acid) concentration of 100 to 1000 ppm (see paragraph 0062), which overlap with carboxylic acid concentration utilized in the present application, e.g. 700 ppm in Example 1 (see paragraph 0193). With the overlapping values, given that the drying conditions and carboxylic acid concentration disclosed by Kawai et al. are identical to that utilized in the present invention, it is inherent or obvious that Kawai et al. has concentration ratio (carboxylic acid concentration/metal ion concentration) that overlap with that utilized in the present invention, absent evidence to the contrary. Therefore, given that Kawai et al. meet the concentration ratio (carboxylic acid concentration/metal ion concentration), Kawai et al. meet the claimed ratio (Y/Z).

Applicants argue that applicant respectfully notes that in order for a prima facie case of inherency to exist, the missing features must necessarily be present. It is not enough that they might be present under certain circumstances. Applicant submits that there is insufficient evidence to conclude that the teachings of Kawai would inherently (necessarily) produce the claimed features. Furthermore, because Kawai does not disclose or suggest improving heat stability by requiring the specific ratio (Y/Z), a person skilled in the art would not be led to the claimed embodiments from Kawai. Thus, the claimed embodiments are patentable over Kawai. 
As noted above, given that Kawai et al. meet claimed ratio (Y/Z), Kawai et al. would necessarily improve heat stability, absent evidence to the contrary. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed (Y/Z) is not positively stated by the reference. However, the reference teaches all of the claimed components as well as concentration ratio and drying temperature utilized in the present invention. Therefore, the claimed (Y/Z) would be inherently necessarily be capable of being achieved by the prior art and thus, also the same heat stability. Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the product of applicant and the prior art are the same, one would expect the claimed (Y/Z) to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to applicant to show that it is not.

In light of amendments, double patenting rejections are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787